Name: 89/87/EEC: Commission Decision of 12 January 1989 approving a programme submitted by the Federal Republic of Germany for the livestock and meat sector in Hamburg pursuant to Council Regulation (EEC) No 355/77 (only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agri-foodstuffs;  agricultural activity
 Date Published: 1989-02-03

 Avis juridique important|31989D008789/87/EEC: Commission Decision of 12 January 1989 approving a programme submitted by the Federal Republic of Germany for the livestock and meat sector in Hamburg pursuant to Council Regulation (EEC) No 355/77 (only the German text is authentic) Official Journal L 032 , 03/02/1989 P. 0033 - 0033*****COMMISSION DECISION of 12 January 1989 approving a programme submitted by the Federal Republic of Germany for the livestock and meat sector in Hamburg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (89/87/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas the German Government forwarded a programme for the livestock and meat sector in Hamburg on 23 July 1985 and supplied additional information on 18 March and 16 September 1986 and 18 January 1987; Whereas the said programme relates to the rationalization and modernization of abattoirs, cutting and refrigerating facilities and cold stores and is intended to make the sector more competitive and increase the value of its products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains sufficient information, as required by Article 3 of Regulation (EEC) No 355/77, to show that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the livestock and meat sector in Hamburg; whereas the time allowed for implementation of the programme does not exceed the limits referred to in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the livestock and meat sector in Hamburg forwarded by the German Government pursuant to Regulation (EEC) No 355/77 on 23 July 1985, concerning which additional information was supplied on 18 March and 16 September 1986 and 18 January 1987, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 12 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.